[DO NOT PUBLISH]


           IN THE UNITED STATES COURT OF APPEALS

                  FOR THE ELEVENTH CIRCUIT            FILED
                    ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                          No. 05-13250                     JANUARY 3, 2006
                     Non-Argument Calendar                THOMAS K. KAHN
                                                               CLERK
                    ________________________

                        BIA No. A95-218-875

IVAN EDUARDO LOPEZ-VELEZ,


                                                           Petitioner,

                               versus

U.S. ATTORNEY GENERAL,

                                                           Respondent.


                    ________________________

                Petition for Review of an Order of the
                    Board of Immigration Appeals
                     _________________________

                         (January 3, 2006)

Before TJOFLAT, BARKETT and MARCUS, Circuit Judges.

PER CURIAM:
       Ivan Eduardo Lopez-Velez, proceeding pro se, petitions for review of the

order from the Board of Immigration Appeals (“BIA”) affirming without opinion

the immigration judge’s (“IJ”) denial of asylum and withholding of removal under

the Immigration and Nationality Act (“INA”) and the United Nations Convention

Against Torture and Other Cruel, Inhuman, or Degrading Treatment or Punishment

(“CAT”). On appeal, Lopez, argues that the IJ erred by denying his petition for

withholding of removal, under the INA, after finding that he did not demonstrate

past persecution or a well-founded fear of future persecution by the Revolutionary

Armed Forces of Colombia (“FARC”) based on his resistance to the guerrillas, and

his membership in the Boy Scouts, a “world known conservative social group,”

and the liberal party in Colombia.1 After careful review, we affirm.

       When the BIA issues an affirmance without opinion, the IJ’s decision

becomes the final order subject to review. See Mendoza v. Att’y Gen., 327 F.3d

1283, 1284 n.1 (11th Cir. 2003). As the fact-finder, it is the IJ’s duty to determine

credibility, and we will not substitute our judgment for that of the IJ with respect to

credibility findings. See Vasquez-Mondragon v. INS, 560 F.2d 1225, 1226 (5th




       1
         Because we find that Lopez-Velez has not established a case for asylum under the INA,
we do not consider whether he satisfied the higher standards for withholding of removal or CAT
relief. See Forgue v. Att’y Gen., 401 F.3d 1282, 1288 n.4 (11th Cir. 2005); Najjar v. Ashcroft, 257
F.3d 1262, 1292-93 (11th Cir. 2001).
                                                 2
Cir. 1977) (citation omitted).2 The IJ’s factual determination that an alien is not

entitled to asylum must be upheld if it is supported by substantial evidence. See

Mazariegos v. Att’y Gen., 241 F.3d 1320, 1323 (11th Cir. 2001).                       Under this

highly deferential standard of review, a denial of asylum may be reversed only if

the evidence would compel a reasonable factfinder to find that the requisite fear of

persecution exists. See INS v. Elias-Zacarias, 502 U.S. 478, 481 n.1, 112 S. Ct.

812, 815 n.1, 117 L. Ed. 2d 38 (1992); see also 8 U.S.C. § 1252(b)(4)(B)

(“administrative findings of fact are conclusive unless any reasonable adjudicator

would be compelled to conclude to the contrary”).

       An alien who arrives in or is present in the United States may apply for

asylum. See INA § 208(a)(1), 8 U.S.C. § 1158(a)(1). The Attorney General has

discretion to grant asylum if the alien meets the INA’s definition of a “refugee.”

See INA § 208(b)(1), 8 U.S.C. § 1158(b)(1). A “refugee” is any person who is

unwilling to return to his home country or to avail himself of that country’s

protection “because of persecution or a well-founded fear of persecution on

account of race, religion, nationality, membership in a particular social group, or

political opinion . . . .” 8 U.S.C. § 1101(a)(42)(A).




       2
        In Bonner v. Prichard, 661 F.2d 1206, 1207 (11th Cir. 1981) (en banc), we adopted as
binding precedent all decisions of the former Fifth Circuit rendered prior to the close of business
on October 1, 1981.
                                                 3
      The asylum applicant carries the burden of proving statutory “refugee”

status. See Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th Cir. 2001); 8 C.F.R. §

208.13(a).   The applicant satisfies this burden by showing, with specific and

credible evidence: (1) past persecution on account of a statutorily listed factor, or

(2) a “well-founded fear” that his or her statutorily listed factor will cause future

persecution. 8 C.F.R. § 208.13(a), (b); Najjar, 257 F.3d at 1287. “[P]ersecution is

an extreme concept, requiring more than a few isolated incidents of verbal

harassment or intimidation.” Sepulveda v. U.S. Att’y Gen., 378 F.3d 1260, 1264

(11th Cir. 2004) (citation and internal quotation marks omitted). Put another way,

“[m]ere harassment does not amount to persecution.” Id. (citation omitted). An

asylum applicant may not show merely that he has a political opinion, but must

show that he was persecuted because of that opinion. Elias-Zacarias, 502 U.S. at

483, 112 S. Ct. 812.

      If the alien establishes past persecution, it is presumed that his life or

freedom would be threatened upon return to the country of removal unless the

government shows by a preponderance that the country’s conditions have changed

such that the applicant’s life or freedom would no longer be threatened or that the

alien could relocate within the country and it would be reasonable to expect him to

do so. See 8 C.F.R. §§ 208.13(b), 208.16(b). An alien who has not shown past

persecution may still be entitled to asylum if he can demonstrate a future threat to
                                         4
his life or freedom on a protected ground in his country. 8 C.F.R. §§ 208.13(b)(2),

208.16(b)(2). To establish a “well-founded fear,” “an applicant must demonstrate

that his fear of persecution is subjectively genuine and objectively reasonable.”

Najjar, 257 F.3d at 1289. “An imputed political opinion, whether correctly or

incorrectly attributed, may constitute a ground for a ‘well-founded fear’ of political

persecution within the meaning of the INA.” Id. (citation omitted). However, as

with past persecution, if the IJ properly finds that the alien could avoid a future

threat by relocating to another part of his country, he cannot demonstrate a well-

founded fear of persecution.      8 C.F.R. §§ 208.13(b)(1)-(2), 208.16(b)(1)(2).

Moreover, we have approved a “country-wide requirement” in which a refugee

must first pursue an “internal resettlement alternative” in their own country, or

establish that this is not possible, before seeking asylum here. Mazariegos v. U.S.

Att’y Gen., 241 F.3d 1320, 1326-27 (11th Cir. 2001).

      The petitioner’s well-founded fear of persecution must be on account of, or

because of, one of the statutorily listed factors. See INS v. Elias-Zacarias, 502

U.S. 478, 483, 112 S.Ct. 812, 816, 117 L.Ed.2d 38 (1992).           To establish the

necessary causal connection, the alien must present “specific, detailed facts

showing a good reason to fear that he or she will be singled out for persecution on

account of” a statutorily listed factor.   Sepulveda, 401 F.3d at 1231 (quotation

omitted).
                                           5
      Here, substantial evidence supports the IJ’s conclusion that Lopez-Velez

was not targeted by the FARC based on his membership in a social or political

group. While Lopez-Velez testified that the FARC mentioned his membership in

the Boy Scouts during their threats in November 2000, he also testified that he had

been participating in the Boy Scouts and the liberal party for several years prior to

his first altercation with the FARC, and had no prior problems. Moreover, the

FARC did not mention his membership in the Boy Scouts or the liberal party

during their first encounter in September 2000, when it demanded money from

him, and statements in the Asylum Report indicated that Colombian guerrillas use

extortion to obtain funds to finance their activities.    On this record, substantial

evidence supports the IJ’s finding that Lopez-Velez was targeted for extortion for

being present in a certain area, and not for his membership in the Boy Scouts, or

the liberal party. See Elias-Zacarias, 502 U.S. at 483, 112 S.Ct. at 816.

      Although Lopez-Velez did not satisfy his burden to show past persecution,

he could still establish his eligibility for asylum if he could demonstrate a well-

founded fear of future persecution. See 8 C.F.R. §§ 208.13(b)(2), 208.16(b)(2);

Najjar, 257 F.3d at 1289. Lopez-Velez testified that he encountered the FARC

once, when they demanded monthly money, and that the FARC subsequently made

several threatening phone calls to others, and one call to Lopez-Velez personally,

but never caused Lopez-Velez or his family any physical harm. Under our case
                                          6
law interpreting “past persecution,” the evidence before the IJ in the instant case

did not compel a finding of past persecution. See Sepulveda, 401 F.3d at 1231

(observing that persecution requires “more than a few isolated incidents of verbal

harassment or intimidation”). In addition to the fact that Lopez-Velez experienced

only isolated incidents of harassment and intimidation, we also observe that his

parents and younger brother still live in Colombia without incident, thus

suggesting that internal resettlement may be an option. See Mazariegos, 241 F.3d

at 1326-27.     Simply put, while Lopez-Velez may subjectively fear future

persecution, the evidence in the record does not compel the conclusion that he will

be singled out for his membership based on a statutory listed factor, see Sepulveda,

401 F.3d at 1231. Therefore, the IJ’s decision to deny asylum is supported by

substantial evidence and we must deny his petition.

      PETITION DENIED.




                                         7